Case 20-10415-JDW        Doc 59    Filed 09/21/20 Entered 09/21/20 15:43:43            Desc Main
                                   Document Page 1 of 1

____________________________________________________________________________
                                                   SO ORDERED,




                                                   Judge Jason D. Woodard
                                                   United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
____________________________________________________________________________

                     UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF MISSISSIPPI
IN RE:                            )
                                  )
Gloria Pennington,                )        Case No. 20-10415-JDW
                                  )
             Debtor.              )        Chapter 13


                         ORDER SCHEDULING HEARING ON
                      DEBTOR’S OBJECTION TO CLAIM (Dkt. # 46)

         This matter is before the Court on the debtor’s Objection to Claim and Other Relief (Dkt.
# 46) filed on August 3, 2020. The debtor argues that the Income Tax Examination Change for
2017 and 2018 provides different figures than the proof of claim filed by the Internal Revenue
Service. Further inquiry is necessary regarding the nature and amount of the claim. Accordingly,
it is hereby

        ORDERED, ADJUDGED, and DECREED that the objection (Dkt. # 46) is scheduled
for telephonic hearing on November 4, 2020, at 1:30 p.m. All attorneys, parties, and other
interested parties should follow the dial-in instructions below:

       1. Complete the dial-in instructions at least 5 minutes prior to the time of the hearing;
       2. Dial 877-336-1829, and, when prompted, enter number 5667710#;
       3. Once you are connected to the call, identify yourself by stating your name;
       4. Once your telephonic presence is acknowledged by the Courtroom Deputy, please mute
          your phone until further notice of the Court;
       5. Do not place the call on hold at any time during the call as this may lead to disturbing
          noises for the other call participants.



                                    ##END OF ORDER##
